Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 03/08/2021, amending claims 1, 4-7, 12, 15, and 19, and cancelling 14, and 18. This application is a 371 of PCT/US18/48358 08/28/2018. Claims 1, 7, and 12 have been amended by Examiner’s AMENDMENT.

USC § 101 Analysis
While the claims may be broadly associated with the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to managing advertisements, the totality of the claims, amount to more than this abstract idea, representing the employment of a technical solution within a software platform operating in a fuel pump dispenser environment that offers services, as elucidated within the claims, a technical problem stemming from a pump’s insufficient hardware computing power and interface capacity to interact in real time with not only downstream entities such as loyalty providers, but also purchasing fuel users, improving operation of the fuel dispensing environment by providing interfaces and hardware and interaction facilitated by the platform and the purchaser’s user device – see Applicant’s claims and specification, at least paragraphs 2, 15, 19, 371, specifically: 
receiving, via a processor over a payment network, a plurality of transactions associated with a single purchase of fuel at a fuel pump, each of the plurality of transactions having a purchase amount and an identifier associated with a purchaser;
	analyzing, via the processor, characteristics of each of the plurality of transactions, wherein analyzing characteristics of each of the plurality of transactions is performed without interaction with a provider of the fuel and comprises:  applying artificial intelligence to determine whether each of the plurality of transactions is a test transaction or an actual transaction that has one or more symbols indicative of an actual purchase amount;
	determining, via the processor, the actual purchase amount from one of the plurality of transactions that is an actual transaction having one or more symbols indicative of the actual purchase amount;
	associating, at a loyalty platform in communication with the processor, the purchaser with a loyalty program using the identifier associated with the purchaser;
	determining, via the loyalty platform, that the actual purchase amount qualifies for a plurality of real time offers linked to the loyalty program, wherein at least one of the plurality of real time offers is from an entity that is different from the provider of the fuel;
	determining, via the loyalty platform, a personal device associated with the purchaser;
	determining, via the loyalty platform, an ordered list of the plurality of real time offers using artificial intelligence by analyzing past reward preference patterns of the purchaser such that offers that the purchaser is more likely to select are listed before offers that the purchaser is not likely to select;
	generating, via the loyalty platform, a message and user interface formatting for the ordered list of the plurality of real time offers;
	sending the message and user interface formatting for the ordered list of the plurality of real time offers to the personal device associated with the purchaser for display on a user interface of the personal device; and
”. 
Thus, the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Williams (US 2015/0106196), and Ding (US 2014/0324699) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Melaina Jobs on 21 March 2022, amendments suggested by the Examiner, and that supplement the claim amendments submitted on March 8, 2022 in response to the December 9, 2021 Office Action, which resulted from an interview on 3 March 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





--- Claims 1, 7, and 12 have been AMENDED
by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
(Currently Amended)  A method of generating an offer in a fuel dispensing environment, the method comprising:
	receiving, via a processor over a payment network, a plurality of transactions associated with a single purchase of fuel at a fuel pump, each of the plurality of transactions having a purchase amount and an identifier associated with a purchaser;
	analyzing, via the processor, characteristics of each of the plurality of transactions, wherein analyzing characteristics of each of the plurality of transactions is performed without interaction with a provider of the fuel and comprises:  applying artificial intelligence to determine whether each of the plurality of transactions is a test transaction or an actual transaction that has one or more symbols indicative of an actual purchase amount;
	determining, via the processor, the actual purchase amount from one of the plurality of transactions that is an actual transaction having one or more symbols indicative of the actual purchase amount;
	associating, at a loyalty platform in communication with the processor, the purchaser with a loyalty program using the identifier associated with the purchaser;
	determining, via the loyalty platform, that the actual purchase amount qualifies for a plurality of real time offers linked to the loyalty program, wherein at least one of the plurality of real time offers is from an entity that is different from the provider of the fuel;
	determining, via the loyalty platform, a personal device associated with the purchaser;
	determining, via the loyalty platform, an ordered list of the plurality of real time offers using artificial intelligence 
	generating, via the loyalty platform, a message and user interface formatting for the ordered list of the plurality of real time offers;
	sending the message and user interface formatting for the ordered list of the plurality of real time offers to the personal device associated with the purchaser for display on a user interface of the personal device; and
	receiving from the user interface of the personal device associated with the purchaser, a selection of one of the plurality of real time offers from the ordered list prior to settlement of the plurality of transactions associated with the single purchase of fuel at the fuel pump.
(Original)  The method of claim 1, further comprising receiving, via the fuel pump, payment instrument credentials.
(Previously Presented)  The method of claim 2, wherein receiving the payment instrument credentials comprises receiving a personal account number of the purchaser and a code associated with authorizing the transaction.
(Previously Presented)  The method of claim 1, wherein one of the plurality of real time offers is a discount on the purchase of the fuel based on redemption of points accrued in the loyalty program.
(Previously Presented)  The method of claim 1, wherein one of the plurality of real time offers is application of new points based on the purchase amount to a loyalty program account of the purchaser.
(Previously Presented)  The method of claim 1, wherein one of the plurality of real time offers is application of new points based on a count of qualifying purchases.
(Currently Amended)  A system for processing rewards in a fuel dispensing environment comprising:
a fuel pump; 
a forecourt controller coupled to the fuel pump, the forecourt controller generating a plurality of transactions for a single fuel purchase; 
a processor that receives transactions from the forecourt controller over a payment network, the processor including a comparator that applies artificial intelligence to determine whether each of the plurality of transactions for the single fuel purchase is an actual transaction or a test transaction, and selects one transaction of the plurality of transactions for the single fuel purchase that is an actual transaction without interaction from a provider of the fuel, the one transaction having data representing an actual fuel purchase amount and a payment instrument number associated with a user; 
a loyalty platform coupled to the processor, the loyalty platform including a processing device and physical memory for generating a user interface for presentation of reward program options related to the fuel purchase on a personal device associated with the user, the physical memory storing processor executable instructions to:
associate the purchaser with a loyalty program using the identifier associated with the user;
determine that the actual purchase amount qualifies for a plurality of real time offers linked to the loyalty program, wherein at least one of the plurality of real time offers is from an entity that is different from the provider of the fuel;
determine a personal device associated with the user;
determine an ordered list of the plurality of real time offers using artificial intelligence by analyzing past reward preference patterns of the user such that offers that the user is more likely to select are listed before offers that the user is not likely to select;
generate a message and user interface formatting for the ordered list of the plurality of real time offers;
send the message and user interface formatting for the ordered list of the plurality of real time offers to the personal device associated with the user for display on a user interface of the personal device; and
an application program executing on the personal device of the user, the application program presenting the user interface that displays the plurality of real time offers as the reward program options received from the loyalty platform on the personal device and returns a user instruction for managing the transaction at the loyalty platform via the user’s selection of one of the plurality of real time offers from the ordered list.
(Original)  The system of claim 7, wherein the loyalty platform is programmed to generate an instruction to the processor that generates a new transaction related to an adjustment applied to the originally received fuel purchase transaction.
(Original)  The system of claim 7, wherein the loyalty platform includes a database that stores user value associated with the user reward program account.
(Original)  The system of claim 7, wherein the comparator of the processor uses a pattern database to select the one transaction of the plurality of transactions by matching a stored pattern to a pattern received in the actual fuel purchase amount.
(Previously Presented)  The system of claim 7, wherein the comparator examines transactions for a symbols indicative of the actual fuel purchase amount.
(Currently Amended)  A computer-method of generating an offer, the method comprising:
	receiving, at a processor of a payment system, a plurality of transactions associated with a single purchase of a purchaser;
	analyzing, at the processor, each of the plurality of transactions to determine at least an actual transaction and a test transaction from the plurality of transactions, wherein analyzing each of the plurality of transactions comprises:  applying artificial intelligence to determine whether each of the plurality of transactions is an actual transaction or a test transaction;
	extracting, at the processor, transaction details associated with the actual transaction, the transaction details including an actual purchase amount and payment instrument information;
	forwarding the transaction details associated with the actual transaction from the processor to a loyalty platform;
	receiving, at the loyalty platform, the transaction details associated with the actual transaction;
	identifying, at the loyalty platform, a reward account of the purchaser based on the payment instrument information, the reward account being associated with a reward program;
	determining, at the loyalty platform, that the actual transaction qualifies for one or more offers associated with the reward program, wherein at least two offers in the plurality of real time offers are from two different entities; 
	determining, at the loyalty platform, a personal device associated with the purchaser;
	determining, at the loyalty platform, an ordered list of the plurality of real time offers using artificial intelligence by analyzing past reward preference patterns of the purchaser such that offers that the purchaser is more likely to select are listed before offers that the purchaser is not likely to select;
	generating, at the loyalty platform, a message and user interface formatting for the ordered list of the plurality of real time offers;
	sending the message and user interface formatting for the ordered list of the plurality of real time offers to the personal device associated with the purchaser for display on a user interface of the personal device;
		receiving, at the loyalty platform
	communicating a message from the loyalty platform to the processor according to the selection to execute the selection in real time prior to settlement of the actual transaction. 	
13.  (Previously Presented)  The computer-implemented method of claim 12, wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes examining each of the plurality of transactions for one or more symbols indicative of an actual transaction.
14.  (Cancelled).  
15.  (Previously Presented)  The computer-implemented method of claim 12, wherein the plurality of real time offers provided at the user device include an offer to apply points to the reward account of the purchaser and an offer to apply points to reduce the actual purchase amount associated with the single purchase.
16.  (Previously Presented)  The computer-implemented method of claim 12, wherein the single purchase is associated with a purchase of fuel at a fuel pump.

17.  (Previously Presented)  The computer-implemented method of claim 16, wherein analyzing each of the plurality of transactions to identify at least an actual transaction and a test transaction includes applying a surveillance system at the fuel pump to determine when fueling is complete and correlating the completion of fueling with the actual transaction.
18.  (Cancelled).
19.  (Previously Presented)  The computer-implemented method of claim 12, wherein the plurality of real time offers are provided as a voice message at the user device.
20.  (Previously Presented)  The computer implemented method of claim 12, further comprising receiving the message at the processor from the loyalty platform, and generating an update to the actual transaction in real time based on the selection.


Allowable Subject Matter
Claims 1-13, 15-17, and 19-20, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Williams (US 2015/0106196), and Ding (US 2014/0324699) discloses the use of APIs in providing real-time offer services to a fuel purchaser, and mechanism to differentiate a testing transaction from a non-testing transaction, they do not teach: 
““receiving, via a processor over a payment network, a plurality of transactions associated with a single purchase of fuel at a fuel pump, each of the plurality of transactions having a purchase amount and an identifier associated with a purchaser;
	analyzing, via the processor, characteristics of each of the plurality of transactions, wherein analyzing characteristics of each of the plurality of transactions is performed without interaction with a provider of the fuel and comprises:  applying artificial intelligence to determine whether each of the plurality of transactions is a test transaction or an actual transaction that has one or more symbols indicative of an actual purchase amount;
	determining, via the processor, the actual purchase amount from one of the plurality of transactions that is an actual transaction having one or more symbols indicative of the actual purchase amount;
	associating, at a loyalty platform in communication with the processor, the purchaser with a loyalty program using the identifier associated with the purchaser;
	determining, via the loyalty platform, that the actual purchase amount qualifies for a plurality of real time offers linked to the loyalty program, wherein at least one of the plurality of real time offers is from an entity that is different from the provider of the fuel;
	determining, via the loyalty platform, a personal device associated with the purchaser;
	determining, via the loyalty platform, an ordered list of the plurality of real time offers using artificial intelligence by analyzing past reward preference patterns of the purchaser such that offers that the purchaser is more likely to select are listed before offers that the purchaser is not likely to select;
	generating, via the loyalty platform, a message and user interface formatting for the ordered list of the plurality of real time offers;
	sending the message and user interface formatting for the ordered list of the plurality of real time offers to the personal device associated with the purchaser for display on a user interface of the personal device; and
	receiving from the user interface of the personal device associated with the purchaser, a selection of one of the plurality of real time offers from the ordered list prior to settlement of the plurality of transactions associated with the single purchase of fuel at the fuel pump”, in the context of the claim when considered as a whole.  These uniquely distinct features render claim(s) 1 allowable. 
Therefore, independent claims 1, 7, 12, and dependent claim(s) 2-6, 8-11, 13, 15-17, and 19-20 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure: Reany (US 2010/0318463): performing adjustments to a fuel-associated transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 Software platforms, as is well known in the art, and as used by the Applicant, correspond to technical engines of economy, software platforms making their services available to other software programs through Application Programming Interfaces, APIs (see Evans, Invisible Engines, MIT Press, 2006, pages vii-46), that optimize the performance of operating systems, hardware and software platforms dependent on them in distributed networking environments, maximizing the performance of hardware and software operating within the distributed networking environment, reducing duplication of programming efforts and virtually eliminating manual practices associated with services provided by the environment, removing a fuel provider from a task of being a sole provider of offers, this task provided by a plurality of downstream entities such as loyalty program operators that represent not only a store-brand loyalty program, hence improving the functioning of the network and its component services while also providing real-time interaction related to services provided by the platform